                   Case 19-11292-KG           Doc 167       Filed 06/26/19        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :      Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :      Jointly Administered
                                                      :
                                                      :      Re: D.I. 25 & 60
                                                      :
                                                      :      Hearing Date: July 8, 2019 at 9:00 a.m. (ET)
------------------------------------------------------x

                       AMENDED NOTICE OF MOTION AND HEARING

         PLEASE TAKE NOTICE that, on June 10, 2019, Insys Therapeutics, Inc. and its

affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession

(collectively, the “Debtors”), filed the Motion of Debtors Pursuant to 11 U.S.C. §§ 502(b)(9)

and 105(a), Fed. R. Bankr. P. 2002, 3003(c)(3), 5005, and 9007, and Local Rules 2002-1(e),

3001-1, and 3003-1 for Authority to (I) Establish Deadlines for Filing Proofs of Claim,

(II) Establish the Form and Manner of Notice Thereof, and (III) Approve Procedures for

Providing Notice of Bar Date and Other Important Deadlines [D.I. 25] (the “Motion”) with the

United States Bankruptcy Court for the District of Delaware (the “Court”).                           You were

previously served with a copy of the Motion.

         PLEASE TAKE FURTHER NOTICE that the Motion and any objections thereto shall

be considered at a hearing before The Honorable Kevin Gross, United States Bankruptcy Judge




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.



RLF1 21463300v.1
                   Case 19-11292-KG   Doc 167    Filed 06/26/19   Page 2 of 2



for the District of Delaware, at the Court, 824 N. Market Street, 5th Floor, Courtroom No. 5,

Wilmington, Delaware 19801 on July 8, 2019 at 9:00 a.m. (prevailing Eastern Time).

Dated: June 26, 2019
       Wilmington, Delaware
                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Proposed Attorneys for the Debtors
                                         and Debtors in Possession




                                             2
RLF1 21463300v.1
